DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for receiving”, “means for determining whether”, “means for determining mode”, and “means for transmitting” has been interpreted under 35 U.S.C. 112(f), sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “receiving”, “determining”, “determining mode”, and “transmitting” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112(f), sixth paragraph, claim 29 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), sixth paragraph limitation: where means for receiving corresponds to Reception Component in Fig. 9 (930), means for determining whether beam corresponds to the Freq/Beam Hopping Mode Determination Component in Fig. 9 (940), means for determining mode Freq/Beam Hopping Mode Determination Component in Fig. 9 (940), and means for transmitting corresponds to the Transmission Component in Fig. 9 (934).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  The claim recites the compute readable medium which includes any types (not limiting) of medium capable of being accessed by a computer. The office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signal per se in view of the ordinary and customary means of computer readable media, particularly when the specification includes any types (not limiting) of medium. See MPEP 2111.01. A claim directed to signal is non-statutory. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
The Office suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiment maybe amended to narrow the claim to cover only statutory embodiment to avoid a rejection under 35 USC §101 by adding the limitation “non-transitory” to the claim.


Allowable Subject Matter
Claims 1-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of determining whether multiple PUCCH beams are activated for the PUCCH resource and determining a mode for frequency hopping and beam hopping for the PUCCH resource based on at least one of the PUCCH resource intra-slot frequency hopping configuration, or a determination whether multiple PUCCH beams are activated.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov